*1152Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 2006, which, among other things, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not available for employment.
Claimant, who has a civil engineering degree, worked as a per diem substitute teacher for the Rochester City School District during the 2004-2005 academic year. His last day of work was on May 20, 2005. He obtained a job working for a disaster relief company and, when that job ended in September 2005, he applied for and received unemployment insurance benefits. Claimant chose to pursue employment prospects in his area of expertise and informed the district on September 30, 2005 that he was not available to work as a per diem substitute teacher during the 2005-2006 academic year. The Unemployment Insurance Appeal Board subsequently found that he was ineligible to receive benefits because he was not available for employment and charged him with a recoverable overpayment of $5,413.50. Claimant now appeals.
We affirm. Insofar as claimant voluntarily removed himself from potential opportunities to work as a per diem substitute teacher during the time period in question, substantial evidence supports the Board’s finding that he was unavailable for work and, therefore, ineligible for benefits (see e.g Matter of Anderson [Commissioner of Labor], 32 AD3d 1057, 1058 [2006]; Matter of Messinger [Commissioner of Labor], 293 AD2d 903, 904 [2002]). Claimant indicated that he was ready, willing and able to work when he certified for benefits and did not disclose the limitations on the type of work he was seeking. Consequently, the Board properly charged him with a recoverable overpayment under Labor Law § 597 (4).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.